APPEAL OF L. & M. HOLDING CO.L. & M. Holding Co. v. CommissionerDocket No. 4979.United States Board of Tax Appeals3 B.T.A. 601; 1926 BTA LEXIS 2610; February 8, 1926, Decided Submitted October 28, 1925.  *2610 W. H. Lawder, Esq., for the Commissioner.  Before MARQUETTE, MORRIS, GREEN, and LOVE.  This is an appeal from the determination of a deficiency in income and profits taxes for the year 1921 in the amount of $1,355.42.  The taxpayer alleges error in the Commissioner's inclusion in 1921 income of an amount which it claims was income in 1922.  FINDINGS OF FACT.  1.  The taxpayer is a New York corporation, with its principal place of business in New York City.  2.  The taxpayer owns an apartment house located at 782 West End Avenue.  It employs the Real Estate Management Co., of New York City, which, in consideration of a commission, collects the rents, attends to the leasing of apartments, hires and pays employees, and supervises the operation of the building.  3.  Once a month the Management Co. makes an accounting to the taxpayer.  This is usually done toward the end of each month, when all rent checks have been collected.  The Management Co. then remits to the taxpayer the net proceeds of the monthly rents.  4.  The check in settlement of the account for the month of December, 1921, in the amount of $5,191.24, was issued by the Management Co. and received by*2611  the taxpayer on Monday, January 3, 1922.  5.  Taxpayer's books were kept on the cash receipts and disbursements basis.  DECISION.  The determination of the Commissioner is approved.  .